Title: From George Washington to George Clinton, 25 September 1778
From: Washington, George
To: Clinton, George


          
            Dear Sir
            Head Quarters Fredericksburg 25th Sepr 1778
          
          I have been honoured with yours of the 20th and 24th instants; the latter by Mr Harkermir who gives a melancholy account of the distresses of the inhabitants at the German Flatts.
          To defend an extensive frontier against the incursions of a desultory Enemy is next to impossible; but still if you think the addition of another Regiment, ill as I can spare it, or a change of position in the troops that are already upon the frontier will answer any good purpose, I will most cheerfully comply.
          From every account, the enemy are upon the eve of some important move. Whether a total evacuation of New York will take place I cannot determine, but from a variety of intelligence preparations are making for a considerable embarkation. The uncertainty of the intentions of the enemy, who have their principal force collected at New York, renders it impossible for me to give that assistance to the 
            
            
            
            frontier which I could wish, and which perhaps I might do were their views fully unfolded.
          When the Army came up from the plains, we brought up three Inhabitants of the County of West Chester detected in first inticing our Soldiers to desert and then offering to conduct them to the Enemy. I have not punished them by Martial Law, because I did not know but the Civil might take cognizance of them. They are now in confinement, and if you think proper that they should be delivered to the Civil power it shall be done. I am with the highest Regard Dear Sir Your most obt Servt
          
            Go: Washington
          
        